928 F.2d 467
289 U.S.App.D.C. 55
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.RED LAKE BAND OF CHIPPEWA INDIANS, Appellant,v.Eddie Frank BROWN, et al.
No. 90-5273.
United States Court of Appeals, District of Columbia Circuit.
March 19, 1991.

Appeal from the United States District Court for the District of Columbia, C.A. No. 89-0209;  Oberdorfer, J.
D.D.C.
AFFIRMED.
Before WALD, RUTH B. GINSBURG and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.  Upon full review of the parties' presentations, the court is satisfied that appropriate disposition of the appeal does not warrant an opinion.  See D.C.Cir.R. 14(c).


2
Substantially for the reasons stated by the district court in its Memorandum filed June 4, 1990, we conclude that the Indian Gaming Regulatory Act, Pub.L. No. 100-497, 102 Stat. 2467 (1988), is not vulnerable to appellant's pleas asserting tribal sovereignty, aboriginal rights, and the special relationship between the United States and Indian tribes.  Unbroken precedent confirms the large authority of Congress, under the Indian Commerce Clause, to regulate tribal affairs, and the correspondingly large deference owed by the judiciary to congressional determinations in this area.    See, e.g., Delaware Tribal Business Comm. v. Weeks, 430 U.S. 73, 84-85 (1977).


3
Nor can we agree that it was reversible error for the district court to refer to the legislative history of the Gaming Act in support of the judgment, made summarily, that the complaint failed to present a claim upon which relief can be granted.  The overriding point, persuasively made by the district court, is that the regime Congress ordered, taking into account the legislative Findings and Declaration of Policy, meets the controlling rationality test.  The suggestion that the judiciary entertain affidavits or other evidence to gainsay Congress' Findings and Declaration is unprecedented and unsupportable.  Accordingly, it is


4
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).